Citation Nr: 0815569	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hepatitis C.  

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for liver cancer, to 
include as secondary to in-service Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2002 and February 2005 of the Hartford, Connecticut Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In the November 2002 rating decision, the RO, in pertinent 
part, essentially declined to reopen service connection 
claims for PTSD, hepatitis C, and liver cancer.  In the 
February 2005 rating decision, the RO determined that an 
evaluation in excess of 20 percent was not warranted for 
service-connected diabetes mellitus.  

In February 2005, the veteran testified before a Decision 
review officer sitting at the RO.  In September 2007, the 
veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  Copies of the hearing transcripts are of 
record and have been reviewed.

In this decision, the Board reopens the veteran's service 
connection claims for PTSD, hepatitis C, and liver cancer.  
The reopened issues, as well as the issue of entitlement to 
an increased rating for service-connected diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  A May 1999 rating decision denied the veteran's service 
connection claim for PTSD; the veteran did not file a timely 
appeal following appropriate notice.

2.  Evidence received since the May 1999 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for PTSD.  

3.  An April 2001 rating decision denied the veteran's 
service connection claims for hepatitis C, and liver cancer 
as a result of exposure to herbicides; the veteran did not 
file a timely appeal following appropriate notice.

4.  Evidence received since the April 2001 rating decision 
raises a reasonable possibility of substantiating the service 
connection claims for hepatitis C, and liver cancer as a 
result of exposure to herbicides.  


CONCLUSIONS OF LAW

1.  A May 1999 rating decision, denying the veteran's service 
connection claim for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998, 2007).

2.  Evidence received since the May 1999 rating decision that 
denied the service connection claim for PTSD, is new and 
material, and the veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  An April 2001 rating decision, denying the veteran's 
service connection claims for hepatitis C, and liver cancer 
as a result of exposure to Agent Orange, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000, 2007).

4.  Evidence received since the April 2001 rating decision 
that denied service connection claims for hepatitis C and 
liver cancer, is new and material, and the veteran's service 
connection claims for pertinent disabilities are reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

a.  PTSD

In a May 1999 decision, the RO denied service connection for 
PTSD, and the veteran was notified of that decision in the 
same month.  The veteran did not file a timely appeal and 
that decision became final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998, 2007). 

Since the May 1999 rating decision is final, the veteran's 
service connection claim for PTSD may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Evidence of record at the time of the May 1999 rating 
decision included the veteran's service medical records, VA 
medical evidence, and the veteran's contentions.  Although 
the evidence showed a diagnosis of PTSD, the RO denied the 
claim because the veteran did not meet the DSM-IV criteria 
for PTSD.  The veteran's PTSD diagnosis was rendered on 
account of a may 1992 mugging, rather than on verified 
military stressors.

Evidence submitted subsequent to the May 1999 rating decision 
includes additional VA medical evidence, private medical 
evidence, and hearing transcripts.  On review, the Board 
finds that the veteran has submitted new and material 
evidence since the May 1999 rating decision to reopen his 
service connection claim for PTSD.  Significantly, the 
veteran recently asserted that he handled injured and dead 
bodies while temporarily assigned to a Surgical Unit in 
Vietnam.  This stressor has not yet been considered or 
developed by the RO.  Presuming the veteran's stressor 
statement and testimony credible, the evidence submitted 
since the May 1999 rating decision raises a reasonable 
possibility that the veteran's PTSD is related to his 
military service.  The new evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  Therefore, the evidence is 
considered new and material for the purpose of reopening the 
service connection claim for PTSD.

b.  Hepatitis C and Liver Cancer

In an April 2001 decision, the RO denied the veteran's 
service connection claims for hepatitis C, and liver cancer 
as a result of exposure to herbicides, and the veteran was 
notified of that decision in the same month.  The veteran did 
not file a timely appeal and that decision became final.  38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2000, 2007). 

Since the April 2001 rating decision is final, the veteran's 
service connection claims for hepatitis C, and liver cancer, 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2007); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Evidence of record at the time of the April 2001 rating 
decision included service medical records, VA medical 
evidence, and the veteran's contentions.  VA medical evidence 
showed diagnoses of hepatitis C and liver cancer.  The RO 
denied the service connection claim for hepatitis C because 
there was no evidence of hepatitis C treatment or diagnosis 
during service, and no evidence linking the veteran's 
hepatitis C to his period of military service.  With respect 
to the veteran's claim for liver cancer, the RO, in April 
2001, conceded exposure to agent orange based on his Vietnam 
service, however, liver cancer was not shown to be 
presumptively connected to service.

Evidence submitted subsequent to the April 2001 rating 
decision includes additional VA medical evidence, private 
medical evidence, and hearing transcripts.  
On review, the Board finds that the veteran has submitted new 
and material evidence since the April 2001 rating decision to 
reopen his service connection claims for hepatitis C and 
liver cancer.  Subsequent to the April 2001 rating decision, 
the veteran asserted that his hepatitis C could be caused by 
exposure to blood of the wounded in Vietnam, or as a result 
of blood donations; there is no indication that such 
contention was advanced at the time of the April 2001 rating 
decision.  Moreover, according to a December 2004 letter, the 
veteran's VA physician opined that it is possible that the 
veteran acquired hepatitis C while he was in Vietnam, and 
most likely acquired the virus from blood contact through 
wounded patients.  Presuming the veteran's contentions and 
the December 2004 opinion credible for the purpose of 
reopening the claim, such evidence raises a reasonable 
possibility that the veteran's hepatitis C was caused by an 
in-service event.  This new evidence, either by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  Therefore, the evidence submitted 
since the April 2001 rating decision is considered new and 
material for the purpose of reopening the service connection 
claim for hepatitis C.

The RO, in its April 2001 rating decision, only adjudicated 
the service connection claim for liver cancer as due to 
claimed agent orange exposure.  Newly received VA medical 
evidence demonstrates that the veteran's liver cancer was 
caused by his hepatitis C.  Since the evidence received 
subsequent to the April 2001 rating decision suggests an 
etiology different from the claimed agent orange exposure, 
the Board finds that it, either by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  Therefore, the Board also finds that 
the evidence received since the April 2001 rating decision is 
new and material for the purpose of reopening the service 
connection claim for liver cancer.  

Accordingly, the service connection claims for PTSD, 
hepatitis C, and liver cancer are reopened.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for PTSD; to that extent, the claim 
is allowed.

New and material evidence has been submitted to reopen a 
service connection claim for hepatitis C; to that extent, the 
claim is allowed.

New and material evidence has been submitted to reopen a 
service connection claim for liver cancer; to that extent, 
the claim is allowed.


REMAND

The Board, herein, has reopened the veteran's service 
connection claims for PTSD, hepatitis C, and liver cancer.  
Prior to analyzing the claims on the merits, the Board finds 
that further development is necessary.  With regard to the 
service connection claim for PTSD, the Board notes that 
during his September 2007 hearing, the veteran indicated that 
he handled wounded and dead bodies when he was temporarily 
assigned to the 22nd Surgical Unit for a two-week period in 
May 1969 to set up radio and telephone service.  The veteran 
further indicated that at that time, he was attached to 
"Camp Eagle", and such unit was exposed to rocket and 
mortar attacks.  

Given the veteran's statements, the RO should attempt to 
independently verify the occurrence of the claimed stressors 
through the Army and Joint Services Records Research Center, 
or (JSRRC).  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c).

Exposure to contaminated blood of wounded and dead soldiers 
is also the manner in which the veteran believes he 
contracted hepatitis C.  He alternatively asserts that he may 
have been infected with hepatitis C through a blood 
transfusion in service.  In March 2005, the veteran underwent 
a VA examination for his diabetes mellitus, and the examiner 
opined that the veteran's hepatitis C was more than likely 
acquired as a consequence of exposure to the blood of dead 
and wounded soldiers in Vietnam.  Notwithstanding the 
evidence showing that the veteran currently has hepatitis C, 
and the objective evidence linking his hepatitis C to in-
service exposure to contaminated blood, there is no objective 
evidence demonstrating that the veteran was actually exposed 
to contaminated blood during service.  Thus, the Board finds 
that further development is necessary in an effort to 
corroborate the veteran's claim of handling injured/dead 
bodies.     

As noted, the evidence shows that the veteran's liver cancer 
is due to hepatitis C.  Therefore, the Board finds that the 
veteran's service connection claim for liver cancer is 
inextricably intertwined with the service connection claim 
for hepatitis C.

Lastly, the Board notes that the veteran is seeking an 
evaluation in excess of 20 percent for his service-connected 
diabetes mellitus.  Under Diagnostic Code 7913, the next 
higher disability evaluation, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).  

The evidence of record shows that the veteran's diabetes 
requires insulin and a restricted diet, however the Board 
finds that further development is necessary to clarify 
whether his diabetes requires a regulation of activities.  
The veteran underwent VA examinations for his diabetes in 
March 2005 and March 2006, however, the examiner did not 
comment on whether the veteran's diabetes requires a 
regulation of activities.   

The Court recently held in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), that for an increased rating claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, under Vazquez, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, supra. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran with regard to his 
increased rating claim.  Thus, on remand the RO should 
provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased rating claim for service-
connected diabetes mellitus.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) The notice should advise the veteran 
that to substantiate his increased rating 
claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life

(e) The RO should provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, for example, competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

(f) The veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the disability on appeal.

(g) The veteran should also be advised 
that if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

(h) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should confirm whether the 
veteran was attached to "Camp Eagle, 
101st" anytime between 1968 and 1969.

3.  Thereafter, the RO should prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide JSRRC with a description of 
the alleged stressors identified by the 
veteran.  Also, provide JSRRC with copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.  JSRRC should answer the 
following:  A). Was the veteran 
temporarily assigned to the 22nd Surgical 
unit in Phu Bai in May 1969, and if so, 
did he handle wounded and dead bodies?, 
and b).  If the RO confirmed the 
veteran's attachment to "Camp Eagle, 
101st" between 1968 and 1969, was that 
unit exposed to rocket or mortar attacks 
during that time period?  Provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  

4.  If any of the veteran's claimed 
stressor(s) are verified, the RO should 
schedule him for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor(s).  The RO must 
specify for the examiner what, 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  

The examiner must reconcile any findings 
or opinions with the veteran's service 
medical records; service personnel 
records; history of drug use; July 1992 
report by K. Schultz, Ph.D.; February 
1995 VA examination report; and a March 
2005 VA opinion and private May 2005 
opinion (relating PTSD to a 1992 
mugging).  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

5.  The veteran should be scheduled for a 
VA (diabetes mellitus) examination report 
for the purpose of addressing the impact 
the veteran's service-connected diabetes 
mellitus has on his social and industrial 
activities.  Specifically, the examiner 
should comment on whether the veteran's 
diabetes requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities.  All necessary special 
studies or tests should be accomplished.  
The claims folder should be made 
available to the examiner for the 
examination.  

6.  Upon completion of the above-
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's service 
connection claims for PTSD, hepatitis C, 
and liver cancer, as well as his 
increased rating claim for service-
connected diabetes mellitus.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
SSOC and given the opportunity to respond 
thereto.


No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


